Citation Nr: 0109268	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  98-11 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to June 1991; 
he also served as a member of a reserve component, which 
service included a period of active duty for training from 
March to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
RO that, among other things, denied claims of entitlement to 
service connection for low back, left knee, and right knee 
disabilities, as well as pulmonary disorder as a chronic 
disability resulting from an undiagnosed illness.  In 
February 2001, the veteran testified at a hearing before a 
member of the Board. 


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.

Back and Knees

As far as the evidence of record is concerned, the Board 
notes that, at a February 2001 hearing and in several written 
statements, the veteran claimed that his back and knee 
disabilities had their onset during service.  

Service medical records show that, in August 1986, the 
veteran was seen for complaints of back pain as a result of 
unloading a truck.  The assessment was back pain.  Additional 
service medical records show that, in August 1987, the 
veteran was seen for complaints of right knee pain.  Patellar 
tendonitis was assessed.  In August 1989, the assessment was 
right knee pain.  In October 1989, he was seen for complaints 
of low back pain after lifting a heavy object five days 
earlier.  The assessment was lumbar strain.  Later that same 
month, the assessment was mechanical low back pain with 
spasms.  On November and December 1989 physical profiles, a 
medical condition of low back strain was noted.  In 
January 1990, the assessments were chronic low back pain with 
recent acute exacerbation, and low back pain probably 
secondary to increased physical activity.  In a February 1990 
physical profile, a medical condition of chronic back strain 
was noted.  In March 1990, the assessment was low back 
strain.  

Thereafter, post-service records contain various findings, 
including an assessment of chronic knee pain (see August 1995 
VA treatment report), an impression of patellofemoral 
syndrome (see November 1995 VA treatment report), an 
assessment of possible meniscal tear versus patellar tendon 
damage (see February 1996 VA treatment report), diagnoses of 
chondromalacia of the patellae with chronic anterior knee 
pain, patellofemoral syndrome, mechanical low back pain, and 
arthralgia of unclear etiology (see December 1996 VA 
examination report), an assessment of osteoarthritis of the 
patellofemoral joints (see September 1997 VA treatment 
report), an assessment of degenerative joint disease (see 
November 1998 VA treatment report), an assessment of early 
arthritis in combination with fibromyalgia syndrome (see 
February 1999 VA examination report), and an impression that 
the veteran's symptoms were consistent with a lumbar strain 
of some type and that he may have a rheumatologic condition 
causing his knee pain (see March 1999 VA examination report).  

While the record contains the veteran's service medical 
records, VA treatment reports, and written statements from 
the veteran wherein he alleges that he suffers from knee and 
low back disabilities, it is unclear whether any examiner has 
specifically determined whether such disabilities are due to 
service.  Based on a review of the evidence of record, the 
Board finds that further evidentiary development is necessary 
to obtain more definitive evidence on these points.  
Therefore, to satisfy VA's duty to assist the veteran in 
obtaining evidence necessary to substantiate the veteran's 
claims, a new examination is necessary to better evaluate the 
claims of service connection for left and right knee 
disabilities, and low back disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Specifically, the Board finds that a medical nexus 
opinion is required from an expert who has reviewed the 
entire claims file, including all of the veteran's service 
medical records, something that has not yet been done.  
38 C.F.R. § 19.9 (2000).

There are additional reasons for remand, including the need 
to obtain additional treatment records.  When he testified in 
February 2001, the veteran indicated that he had been treated 
after discharge from service by Dr. Ely for back and knee 
problems.  A review of the record reveals that these records 
have neither been requested nor associated with the claims 
file; yet, such records may be pertinent to the veteran's 
claim.  

Pulmonary

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38 of the U.S. Code, which 
provided that VA may pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA created a 
new regulation--38 C.F.R. § 3.317.  (As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)

The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) if there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

In order to establish service connection pursuant to 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317, there need only be 
evidence (1) that the claimant is "a Persian Gulf veteran"; 
(2) "who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, 
14 Vet. App. 12 (2000).

As an initial matter, the Board notes that the veteran's DD 
Form 214 is not of record.  A July 1997 record from the NPRC 
reflects that he served on active duty from May 1987 to June 
1991.  The salient point to be made in this regard is that it 
is unclear whether the veteran had service to qualify him as 
a "Persian Gulf veteran" within the meaning of 38 C.F.R. 
§ 3.317.  38 C.F.R. § 3.317(d)(2) (2000) (Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations).  In order to clarify 
the location(s) where the veteran served, further development 
is required.  

At a hearing held on appeal, VA examinations, and in several 
written statements, the veteran reported having had numerous 
symptoms since his return from active duty during the Persian 
Gulf War, and claims that he now suffers from a pulmonary 
disorder as a chronic disability resulting from an 
undiagnosed illness.  He claims that he was subjected to 
smoke or toxins from burning oil wells.

While the record contains a diagnosis of dyspnea (see 
December 1996 VA examination report), and a chest x-ray 
suggested a minor abnormality (see February 1999 VA x-ray 
report), it is unclear whether any examiner has specifically 
ruled out any known clinical diagnosis as being the cause of 
the veteran's reported symptoms.  Therefore, to satisfy VA's 
duty to assist the appellant in developing facts pertinent to 
the claim, a new examination is necessary to evaluate the 
veteran's claim of service connection for a pulmonary 
disorder.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should attempt to obtain 
personnel records or other information 
from the service department which would 
show whether the veteran served in an 
area that would qualify him as a 
"Persian Gulf veteran" within the 
meaning of 38 C.F.R. § 3.317(d) (2000).

3.  The RO should contact the veteran and 
obtain details regarding any reserve 
component service, including the name(s) 
of the unit(s) he served with, the dates 
of his service with each unit, including 
periods of active duty for training and 
inactive duty for training.  Thereafter, 
using the information provided by the 
veteran, the RO should contact the 
service department, including reserve 
unit(s), to verify his reserve component 
service and obtain any additional service 
department medical records, especially 
any held by a reserve unit.

4.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
disabilities of the back, pulmonary 
system, or the knees that has not already 
been made part of the record, including 
treatment records identified in this 
remand, and ensure that all pertinent 
records have been procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.  After the above-requested development 
has been completed, the RO should then 
schedule the veteran for a VA orthopedic 
examination to determine if he currently 
has any knee or low back disability 
attributable to military service.  The 
claims folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiner for review.  
The rationale for all opinions should be 
explained in detail.  The veteran's 
history, current complaints, medical 
records (including service medical 
records) and examination findings must be 
considered by the examiner.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed knee disability or 
back disability originated in, or is 
otherwise traceable to, military service.  

6.  The RO should also schedule the 
veteran for a VA examination relative to 
his claim of service connection for a 
pulmonary disorder to determine whether 
he suffers from any pulmonary disorder 
attributable to military service.  Any 
indicated studies should be performed.  
The veteran's history, current 
complaints, medical records (including 
service medical records) and examination 
findings must be considered by the 
examiner.  The examiner should determine 
the correct diagnosis(es) and provide an 
opinion as to the medical probabilities 
that any currently diagnosed pulmonary 
disorder originated in, or is otherwise 
traceable to, military service.  The 
examiner should also determine whether 
the veteran has chronic disability 
manifested by pulmonary symptoms and, if 
so, whether any such disability cannot be 
attributed to a known clinical diagnosis.  

(a)  The examiner should note and detail 
all reported pulmonary symptoms.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to each 
claimed symptom, and indicate what 
precipitates and what relieves it.  If 
additional examination is deemed 
warranted by other specialists in order 
to ascertain the nature or etiology of 
the symptoms, this development should be 
conducted.  

(b)  The examiner should expressly state 
whether there are clinical, objective 
indications that the veteran is suffering 
from pulmonary symptoms.

(c)  If there are objective indications 
that the veteran is suffering from 
symptoms, the examiner must determine 
whether these symptoms can be attributed 
to any known clinical diagnosis.  For 
each diagnosed condition, the examiner 
should provide an opinion as to the 
medical probabilities that the condition 
is attributable to the veteran's period 
of military service.  For those symptoms 
and conditions that cannot be attributed 
to a known clinical diagnosis, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Persian 
Gulf War, or that the undiagnosed illness 
was caused by a supervening condition or 
event that occurred since the veteran's 
departure from service during the Persian 
Gulf War.

7.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

8.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


